In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00073-CV




           IN RE: MARIA CRUZ BUSALEH




                   Original Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

        On August 29, 2014, Maria Cruz Busaleh, Relator, filed a petition for writ of mandamus

and a motion for emergency relief. The motion for emergency relief requests that this Court stay

any and all underlying proceedings pending this Court’s ruling on the petition for writ of

mandamus.

        After reviewing the relator’s petition and motion, this Court is of the opinion that the

temporary relief should be granted, and all proceedings and activities in the trial court should be

stayed pending the ruling of this Court on relator’s petition for writ of mandamus.

        Now, therefore, it is ordered that all proceedings and activities, including, but not limited

to, any proceedings on the Motion to Modify Temporary Orders, which is presently set for

hearing on September 5, 2014, in cause number FA-14-41684 in the County Court at Law of

Fannin County, Texas, is hereby stayed pending the ruling of this Court on the mandamus before

us in this case.

        We direct the real party in interest to file a response to this petition for writ of mandamus,

to be received by this Court on or before September 12, 2014.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date: August 29, 2014




                                                  2